Citation Nr: 1120933	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $1,906, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from January 1990 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's DD214 indicates that he retired from the U.S. Navy on March 31, 2005.

2.  In May 2005, the Veteran filed an application (VA Form 21-526) for VA disability compensation benefits on which he explicitly reported that he was in receipt of military retirement pay based on the length of his military service with the U.S. Navy in the monthly amount of $1,400.

3.  In a December 2005 rating decision, the RO granted service connection for osteoarthritis of the bilateral knees, hypertension and spondylolisthesis of the thoracolumbar spine and awarded a 20 percent combined evaluation, effective April 1, 2005 (the first day after the Veteran's discharge from service).

4.  VA clearly timely notified the Defense Finance and Accounting Service (DFAS) of the award of disability compensation to the Veteran, indicating VA had knowledge of the Veteran's receipt of retired military pay in December 2005.

5.  Any erroneous payment of VA disability compensation benefits to the Veteran was solely due to the RO's failure to properly adjust payment of his VA compensation benefits in light of his reported receipt of military retirement pay.


6.  There is no evidence establishing that the Veteran had any knowledge that he was overpaid VA disability compensation.
 

CONCLUSION OF LAW

The overpayment of VA disability compensation benefits was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 5107, 5112, 5304, 5305 (West 2002); 38 C.F.R. §§ 3.500(b), 3.700, 3.750, 3.751 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board renders a favorable decision on the Veteran's claim, which represents a complete grant of the relief sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

On March 31, 2005, the Veteran retired from the U.S. Navy after over 15 years of service.  See DD214.  In May 2005, the Veteran submitted a claim for compensation benefits on a VA Form 21-526.  He reported that he was receiving or would be receiving retirement pay from the Armed Forces.  He identified the branch of the service as the U.S, Navy, and specified the monthly amount of the pay was $1,400.

In correspondence dated in December 2005, the RO informed the Veteran that he had been granted service connection for osteoarthritis of the bilateral knees, hypertension and spondylolisthesis of the thoracolumbar spine and awarded a 20 percent combined evaluation, effective April 1, 2005 (the first day after the Veteran's discharge from service).  The RO also informed the Veteran of the rates at which he was entitled to payment.

By letter issued in April 2008, the RO advised the Veteran that it had received information that he was in receipt of military retired pay, and thus it was proposing to withhold his compensation payments effective May 1, 2005, to February 1, 2006, as this was a duplication of payment, service-connected and retired pay benefits.  It also advised the Veteran that this adjustment may result in an overpayment of benefits but did not indicate the amount of any such overpayment.  In a July 2008 letter, the RO notified the Veteran of its decision to withhold compensation payments for the period of May 1, 2005, through February 1, 2006, and that it had created an overpayment in his account because of the information it received showing that he was paid too much, but did not indicate the amount of the overpayment rather stating the Veteran would receive a separate letter on that.

By letter received July 30, 2008, the Veteran responded to the RO's decision to withhold his compensation and enclosed his Retiree Account Statements for December 2005 and August 2007, which he noted show that the VA waiver amounts were duly deducted from his retirement pay and he was being paid net of the VA waiver amounts, and requesting that the RO suspend any withholding action until the RO has verified the evidence he had presented.  It appears no action was taken with regard to this letter and evidence submitted by the Veteran.

In August 2008, the Veteran requested a waiver of the overpayment of $1,906.  By letter dated in November 2008, the Veteran was notified that the Committee on Waivers and Compromises had denied his request for waiver.  Although the Committee found that there was neither fraud/misrepresentation nor bad faith on the part of the Veteran, it determined that the fault for the overpayment was the Veteran's in that he failed to timely report that he started receiving military retired pay, that he would be unjustly enriched if he were to retain benefits he is not entitled to, and that he has not shown a hardship in repaying the overpayment.  The Veteran filed a Notice of Disagreement as to the denial of waiver of the overpayment.  A Statement of the Case was issued in December 2008, and the Veteran filed a VA Form 9 in January 2009.

At a hearing before the undersigned in January 2011, the Veteran testified that he did not remember receiving any type of compensation check(s) or a deposit into his bank account for payment of retroactive benefits nor has he been able to find any such payment(s) on his bank statements.  Based on this, he stated that he does not believe he received payment of the $1,906 that the RO is saying he received, which is the basis for the overpayment.  Essentially, therefore, the Veteran has argued that the creation of the overpayment was not valid in that he never received payment.  He did concede, however, that he would be required to repay the $1,906 if he actually received payment of it, but VA has not validated that payment was made despite his requests that it do so.  

The Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  Thus, although the RO has not addressed the question of validity of the overpayment, the Board must do so before it can reach the question of waiver.

Although the Veteran argues that the creation of the overpayment was not valid because it does not appear that he actually received payment of the amount sought to be recouped, the Board finds an alternate ground for finding the creation of the overpayment was not valid.  

The law is clear that a veteran is prohibited from receiving military retirement pay concurrently with benefits payable under laws administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c), 3.751 (2006).  The Board notes, however, that subsequent to the time period at issue in the present case, the law was changed to permit some exceptions to this rule.  See National Defense Authorization Act for Fiscal Year 2004, Pub.L. No. 108- 136, § 641, 117 Stat. 1392, 1511 (2003) (allowing concurrent receipt of limited VA compensation and military-retirement pay for qualifying veterans effective beginning with the January 1, 2004, retirement-pay pay period).  Except to the extent that retirement pay is waived under other provisions of law, not more than one award of pension, compensation, emergency officers', regular, or reserve retirement pay shall be made concurrently to any person based on such person's own service.  38 U.S.C. § 5304(a)(1); see also Burkins v. United States, 112 F.3d 444, 447 (10th Cir.1997).  Any person who is receiving pay pursuant to any provision of law providing retired or retirement pay to persons in the Armed Forces and who would be eligible to receive pension or compensation under the laws administered by the Secretary if such person were not receiving such retired or retirement pay, shall be entitled to receive such pension or compensation upon the filing by such person with the department by which such retired or retirement pay is paid of a waiver of so much of such person's retired or retirement pay as is equal in amount to such pension or compensation.  38 U.S.C.A. § 5305.  Thus, it is clear from the law that the Veteran would not have been entitled to VA compensation payments in addition to his military retirement pay.

The Board notes that the claims file indicates the initial award of service connection in December 2005 resulted in a retroactive payment of $1,688 for May through December of 2005.  His compensation payment for January 2006 was to be $218.  These two amounts total the $1,906 that created the overpayment.  However, the record is not clear as to whether the Veteran was actually paid the $1,906.  The Veteran has testified that he does not remember receiving it and has not been able to identify any deposits on his bank statements that would equal that amount within the appropriate time frame.  VA has not, however, provided an accounting or any other means of demonstrating that actual payment was made to the Veteran.  Nevertheless, the Board finds that any overpayment that may have been created would have been the sole result of administrative error on the part of VA and, therefore, the creation of the overpayment was not valid.

Under applicable statutory and regulatory criteria, the effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee by reason of an act of commission of omission by a payee, or with the payee's knowledge, is the effective date of the award or day preceding the act, whichever is later, but not prior to the date entitlement ceased.  The effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee or dependent by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(1), (2).  The United States Court of Appeals for Veterans Claims (Court) has said that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Board notes that, generally, the term "VA administrative error" applies to an erroneous compensation award based solely on administrative error or error in judgment.  Sole administrative error is an error in which the veteran neither had knowledge of nor should have been aware of an erroneous award.  Further, neither the veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10).

Based on a thorough review of the record, the Board finds that the evidence reflects that the Veteran's overpayment was created as the sole result of VA administrative error.  The RO clearly had the opportunity to prevent the overpayment by taking the appropriate action based on the information it had before it at the time of the December 2005 rating decision granting the Veteran service-connected compensation.  The RO had the Veteran's DD214 that showed he retired from the U.S. Navy.  In addition, in the Veteran's May 2005 application for benefits, he specifically reported that he was in receipt of military retirement pay.  Thus, it appears the RO failed to either adjust payment of the Veteran's VA compensation benefits or to treat the Veteran's application as a request of waiver of a portion of his military retirement pay in accordance with 38 C.F.R. § 3.750(c).  

Furthermore, the DFAS Retiree Account Summary dated in December 2005 shows that, effective February 1, 2006, the Veteran's retirement pay was reduced by the "VA waiver" amount of $218, which is noted to be the same amount as his VA disability compensation monthly payment.  This evidence clearly shows that VA promptly notified the DFAS that the Veteran was granted service-connected disability compensation (notably the statement is dated one week after the rating decision was issued).  There is further evidence that the RO knew that the Veteran was in receipt of military retirement pay in the claims file in that a July 2007 cover letter sent to the Veteran relating to a rating decision in which an increased disability rating was granted for one of the Veteran's service-connected disabilities demonstrates that VA began withholding amounts from his compensation award "pending adjustment of retired pay."  Consequently, the evidence, read as a whole, demonstrates that VA had actual knowledge in December 2005 that the Veteran was receiving military retirement pay, and in fact acted on that knowledge by appropriately advising DFAS of its award of service-connected compensation benefits to the Veteran.  As VA had actual knowledge of the Veteran's receipt of military retirement pay, any payments to the Veteran for compensation prior to February 1, 2006, clearly should not have been made.  Thus, any failure by VA to withhold compensation payments prior to February 1, 2006, constitutes administrative error.

In addition, the Board finds that there is no fault on the part of the Veteran in this matter.  The evidence does not show that the erroneous payment was made with the Veteran's knowledge or that he should have been aware of it.  In fact, the Veteran disputes that any payment was made and has provided testimony that his bank records fail to demonstrate receipt of the payment of $1,906.  Moreover, the Veteran satisfied all of his duties and required actions, and neither his actions nor his failure to act contributed to the erroneous payment.  He withheld no information.  He timely informed the RO that he was receiving military retirement pay on his original claim for VA benefits.  The Board cannot see any other action that the Veteran was required to take at that time to inform VA of his receipt of military retirement pay.    

Moreover, the Board finds that the receipt of VA Form 21-8764 in any way establishes fault upon the part of the Veteran.  In Erickson, supra, the Court overturned the Board's finding that the veteran was at least partially at fault in creating the overpayment in that case based on his receipt of VA Form 21-8764.  The Court noted that the form contained a great deal of irrelevant information and also merely stated that compensation payments may be affected in certain circumstances (such as receipt of military retirement pay in this case).  See Erickson, 13 Vet. App. at 499-500.  This statement of 'general policy' does not plainly inform the veteran what action he should take in such circumstances (other than notifying VA), and, in any event, did not suggest that the veteran should return his checks to VA.  Id.  Thus, the Board must find that the Veteran did not have actual knowledge of the erroneous payment.


As the Board finds that the overpayment claimed by the RO was solely due to administrative error, application of 38 C.F.R. § 3.500(b)(2) is warranted to establish the effective date of the discontinuance of the concurrent payment of the Veteran's VA compensation benefits, which is the date of the last such payment to him.  Therefore, the Board finds that the overpayment of VA disability compensation benefits was not properly created in the circumstances of this case.  As the overpayment of VA disability compensation benefits was not properly created, there is no overpayment, which would be subject to recovery by VA.

Finally, as previously mentioned, the RO has withheld amounts from the Veteran's compensation "pending adjustment of retired pay" presumably in an attempt to eliminate or minimize any potential overpayment.  The July 2007 letter to the Veteran indicates withholding was taken from compensation due for the period of November 1, 2006, through July 31, 2007.  In addition, a September 2008 notice letter to the Veteran indicates withholding was taken from compensation due for August 2008.  However, the evidence shows that DFAS has been appropriately withholding the Veteran's VA compensation from his retirement pay since February 1, 2006.  Given this evidence and the decision herein that there is no overpayment subject to recovery by VA, it appears that such withholding was not proper and the Veteran may be owed monies related thereto.  To that extent, however, the Board notes that the Veteran has not made a claim for reimbursement of such funds, and it has no authority to otherwise direct payment of them.


ORDER

As the overpayment of disability compensation benefits was not properly created, the appeal is granted.

 

____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


